 



Exhibit 10.1
(M&I LOGO) [c18971c1897100.gif]

     
 
  M&l Marshall & Ilsley Bank
770 North Water Street
Milwaukee, Wl 53202-3509
414 765-7700
mibank.com

September 28, 2007
Mr. Daniel R. Kadolph
Executive Vice President & CFO
Midwest Banc Holdings, Inc.
501 W. North Avenue
Melrose Park, IL 60160
Dear Mr. Kadolph:
     This Letter Agreement (the “Agreement”) is made and entered into as of this
28th day of September, 2007, by and between Midwest Banc Holdings, Inc. (the
“Borrower”) and M&I Marshall & Ilsley Bank (the “Lender”).
     Borrower covenants that so long as any obligation is owed to Lender or
Lender has any outstanding commitment to lend to Borrower, under the terms and
conditions of any promissory note from Borrower to Lender under the Revolving
Loan(s), in the aggregate principal amount of $25,000,000.00 (the “Revolving
Credit Limit”) dated September 28, 2007 and a promissory note from Borrower to
Lender under the Term Loan, in the aggregate principal amount of $75,000,000.00
dated September 28, 2007, or under any note(s) evidencing a loan, (the
“Note(s)”) and all extensions, renewals or modifications of the Note(s). The
Revolving Loan(s) and Term Loan collectively are called (the “Loan(s)”):

  1.   Lender shall have received the following security documents (the
“Security Documents”) in form and substance satisfactory to Lender:

  (i)   Promissory Note(s);     (ii)   Commercial Pledge Agreement;     (iii)  
100% of Midwest Bank and Trust Company stock; and     (iv)   Irrevocable Stock
or Bond Power.

  2.   Borrower shall furnish to Lender, as soon as available, such financing
information respecting Borrower as Lender from time to time requests, and
without request furnish to Lender:

(i) Within 120 days after the end of each fiscal year of Borrower, a balance
sheet of Borrower as of the close of such fiscal year and related statements of
income and retained earnings and cash flow for such year all in reasonable
detail and satisfactory in scope to Lender, prepared in accordance with
generally accepted accounting principles applied on a consistent basis, audited
by an independent certified public accountant, selected by Borrower and
acceptable to Lender.

 



--------------------------------------------------------------------------------



 



(ii) Within 45 days after the end of each quarter, a balance sheet of Borrower
as of the end of such quarter and related statements of income and retained
earnings and cash flow for the period from the beginning of the fiscal year to
the end of such quarter, prepared in accordance with generally accepted
accounting principles applied on a consistent basis, subject to normal year-end
adjustments, certified by a financial representative of Borrower.
(iii) Copies of all quarterly Federal Financial Institution Examination Council
Form 031 (“Call Reports”) required by Midwest Bank and Trust Company (the
“Bank”) no later than the due date required by these agencies prepared in
accordance with agency requirements, certified by the financial representatives
of Bank now owned or hereafter acquired.
(iv) Within 45 days after the end of each quarter, grid price monitoring will be
required.

  3.   Borrower shall timely perform and observe the following financial
covenant(s), all calculated in accordance with generally accepted accounting
principles applied on a consistent basis. A financial covenant violation will be
an indication of an adverse change to the Borrower’s financial condition:

(i) Bank shall maintain at all times a ratio of Non-performing Loans to Total
Loans of not greater than 3.00%, tested quarterly. “Non-performing Loans” means
loans outstanding which are not accruing interest, have been classified as
renegotiated pursuant to guidelines established by the Federal Financial
Institutions Examination council or are 90 days or more past due in the payment
of principal or interest. “Total Loans” means the sum of loans and direct lease
financings, net of unearned income by Bank.
(ii) Bank must report a quarterly profit, tested quarterly, excluding charges
related to acquisitions.
(iii) Bank must remain well capitalized.

  4.   Borrower shall not merge into or consolidate with any other business
enterprise or another business enterprise shall not merge into the Borrower,
without prior written consent of Lender. For the mergers where the Borrower is
the “surviving” entity, approval by the Lender shall be obtained following the
announcement of a definitive agreement.     5.   An event of default will occur
if either the Borrower or Bank becomes subject to an adverse regulatory action
(including a Memorandum of Understanding which limits in any way the ability of
the bank to pay dividends to the holding company, a written agreement or Cease &
Desist order).

 



--------------------------------------------------------------------------------



 



  6.   Use of the Revolving Loan for the purpose of acquisitions must be
approved by Lender following the announcement of a definitive agreement.     7.
  All outstanding debt due on the sale of Bank or Borrower.     8.   In the
event of a change in executive management, Borrower shall provide Lender with
acceptable succession plan within 90 days.     9.   Other Borrower debt greater
than $2,000,000 is prohibited without prior written consent of Lender; excluding
Trust Preferred indebtedness, which approval will not be unreasonably withheld.
    10.   This Letter Agreement amends and restates in its entirety an existing
Letter Agreement dated April 4, 2007 by and between Borrower and Lender.

     A breach of any term or condition in this Agreement shall constitute an
additional event of default under the Note(s) and Lender may, at its option,
declare the Note(s) due and payable, and may pursue all remedies available to it
with regard to the Note(s). The undersigned shall reimburse Lender for all
expenses incurred by it in protecting or enforcing its rights under this
Note(s), including without limitation, costs of administration of the Note(s)
and costs of collection before and after judgment, including reasonable
attorney’s fees and legal expenses. There will be a 10 day cure period for
payment defaults and a 30 day cure period for covenant defaults. Any cure period
shall begin on the date of receipt of notice thereof. This applies to the line
of credit and term loan referenced herein.
     In the case of any ambiguity or conflict between this Agreement, any note
evidencing a Loan, or any Security Document, this Agreement will govern.
     Please confirm your acknowledgment and acceptance of the terms and
conditions of this Agreement by signing and dating below.

                              Very truly yours,       Very truly yours,
 
                           
By:
  /s/ John J. Kadlac       By:   /s/ [ILLEGIBLE]            
 
                            John J. Kadlac, Vice President       Title:   Vice
President            
 
                            Accepted and Agreed: September 28 , 2007            
       
 
                            Midwest Banc Holdings, Inc.                    
 
                           
By:
  /s/ Daniel R. Kadolph                        
 
                            Daniel R. Kadolph, Executive V.P./C.F.O.            
       

 



--------------------------------------------------------------------------------



 



*00037956985-10000-095509142007*
PROMISSORY NOTE

                                      Principal   Loan Date   Maturity   Loan No
  Call / Coll   Account   Officer   Initials
$25,000,000.00
  09-28-2007   04-03-2008   37956985-10000-   U100 / P0     00005106953      
06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&l Marshall & Ilsley Bank
 
  501 W. North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

          Principal Amount: $25,000,000.00   Initial Rate: 6.870%   Date of
Note: September 28, 2007          

PROMISE TO PAY. Midwest Banc Holdings, Inc. (“Borrower”) promises to pay to M&l
Marshall & llsley Bank (“Lender”), or order, in lawful money of the United
States of America, the principal amount of Twenty-five Million & 00/100 Dollars
($25,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on April 3, 2008. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning October 3, 2007, with all subsequent interest payments
to be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied to Accrued Interest,
Principal and Late Charges. The annual interest rate for this Note is computed
on a 365/360 basis; that is, by applying the ratio of the annual interest rate
over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.
Borrower will pay Lender at Lender’s address shown above or at such other place
as Lender may designate in writing.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the British
Bankers Association (BBA) LIBOR and reported by a major news service selected by
Lender (such as Reuters, Bloomberg or Moneyline Telerate). If BBA LIBOR for the
one month period is not provided or reported on the first day of a month
because, for example, it is a weekend or holiday or for another reason, the One
Month LIBOR Rate shall be established as of the preceding day on which a BBA
LIBOR rate is provided for the one month period and reported by the selected
news service (the “Index”). The Index is not necessarily the lowest rate charged
by Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notifying Borrower. Lender
will tell Borrower the current Index rate upon Borrower’s request. The interest
rate change will not occur more often than each first day of each calendar month
and will become effective without notice to the Borrower. If the Index becomes
unavailable during the term of the Note, the Lender may substitute a comparable
Index. Borrower understands that Lender may make loans based on other rates as
well. The interest rate to be applied to the unpaid principal balance during
this Note will be at a rate equal to the Index plus the Applicable Margin.
NOTICE: Under no circumstances will the interest rate on this Note be more than
the maximum rate allowed by applicable law.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: M&l
Marshall & llsley Bank, P.O. 3114 Milwaukee, Wl 53201-3114.
LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a
3.000 percentage point margin (“Default Rate Margin”). The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default. However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any

 



--------------------------------------------------------------------------------



 



proceeding under any bankruptcy or insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note. In the event of a
death, Lender, at its option, may, but shall not be required to, permit the
guarantor’s estate to assume unconditionally the obligations arising under the
guaranty in a manner satisfactory to Lender, and, in doing so, cure any Event of
Default.
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity. Lender in good faith believes itself insecure.
LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Wisconsin without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Wisconsin.
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Milwaukee County, State of
Wisconsin.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor’s guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.
ISDA. Obligations and Indebtedness includes, without limitation all obligations,
indebtedness and liabilities arising pursuant to or in connection with any
interest rate swap transaction, basis swap, forward rate transaction, interest
rate option or any similar transaction between the Borrower and Lender.
GRID PRICING. An exhibit, titled “Applicable Margin,” is attached to this Note
and by this reference is made a part of this Note just as if all the provisions,
terms and conditions of the Exhibit had been fully set forth in this Note.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. This Note benefits Lender and its successors and assigns,
and binds Borrower and Borrower’s heirs, successors, assigns, and
representatives. If any part of this Note cannot be enforced, this fact will not
affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

 



--------------------------------------------------------------------------------



 



PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:

          MIDWEST BANC HOLDINGS, INC.    
 
       
By:
  /s/ Daniel R. Kadolph    
 
        Daniel R. Kadolph, Executive VP/CFO of Midwest
Banc Holdings, Inc.    

LASER PRO Lending, Ver, 5.34.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved. -Wl L:\LPL\CFI\LPL\D20.FC TR-104298 PR-2(M)

 



--------------------------------------------------------------------------------



 



APPLICABLE MARGIN

                                      Principal   Loan Date   Maturity   Loan No
  Call / Coll   Account   Officer   Initials
$25,000,000.00
  09-28-2007   04-03-2008   37956985-10000-   U100 / P0     00005106953      
06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&l Marshall & Ilsley Bank
 
  501 W. North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

This APPLICABLE MARGIN is attached to and by this reference is made a part of
the Promissory Note, dated September 28, 2007, and executed in connection with a
loan or other financial accommodations between M&l MARSHALL & ILSLEY BANK and
Midwest Banc Holdings, Inc.
Initial pricing will be Libor + 115 bp. Pricing will be subject to a
performance-based grid below:

     
Company is profitable for two consecutive quarters
  Libor + 130bp
 
   
ROA> .50% -1.03% for two consecutive quarters
  Libor + 115bp
 
   
ROA> 1.04% for two consecutive quarter
  Libor + 100bp

 
* ROA to exclude restructuring charges associated with merger and acquisition
activity.
THIS APPLICABLE MARGIN IS EXECUTED ON SEPTEMBER 28, 2007.
BORROWER:

          MIDWEST BANC HOLDINGS, INC.    
 
       
By:
  /s/ Daniel R. Kadolph    
 
        Daniel R. Kadolph, Executive VP/CFO of Midwest
Banc Holdings, Inc.    

LASER PRO Lending, Ver, 5.34.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved. -Wl L:\LPL\CFI\LPL\D20.FC TR-104298 PR-2(M)

 



--------------------------------------------------------------------------------



 



(BARCODE) [c18971c1897101.gif]
DISBURSEMENT REQUEST AND AUTHORIZATION

                                      Principal   Loan Date   Maturity   Loan
No.   Call / Coll   Account   Officer   Initials
$25,000,000.00
  09-28-2007   04-03-2008   37956985-10000   U100 / PO     00005106953      
06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&l Marshall & Ilsley Bank
 
  501 W. North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

LOAN TYPE. This is a Variable Rate Nondisclosable Revolving Line of Credit Loan
to a Corporation for $25,000,000.00 due on April 3, 2008. The reference rate
(British Bankers Association (BBA) LIBOR and reported by a major news service
selected by Lender (such as Reuters, Bloomberg or Moneyline Telerate). If BBA
LIBOR for the one month period is not provided or reported on the first day of a
month because, for example, it is a weekend or holiday or for another reason,
the One Month LIBOR Rate shall be established as of the preceding day on which a
BBA LIBOR rate is provided for the one month period and reported by the selected
news service, currently 5.720%) is added to the margin of 1.150%, resulting in
an initial rate of 6.870.
PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:
o Personal, Family or Household Purposes or Personal Investment.
o Agricultural Purposes.
þ Business Purposes.
SPECIFIC PURPOSE. The specific purpose of this loan is: Renewal.
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $25,000,000.00 as follows:

         
Undisbursed Funds:
  $ 25,000,000.00  
 
     
 
       
Note Principal:
  $ 25,000,000.00  

AUTOMATIC PAYMENTS. Borrower hereby authorizes Lender automatically to deduct
from Borrower’s Demand Deposit — Checking account, numbered
                    , the amount of any loan payment. If the funds in the
account are insufficient to cover any payment, Lender shall not be obligated to
advance funds to cover the payment. At any time and for any reason, Borrower or
Lender may voluntarily terminate Automatic Payments.
JOINT CREDIT INTENT. If the application was for joint credit, all persons
signing below confirm that their intent at time of application was to apply for
joint credit.
VOIDED CHECK. If automatic loan payment is to be made via ACH from another
lending institution, please attach a voided check to this form.
INSTRUCTIONS TO BANKER.

1)   Please put an “X” next to the fees listed above that RCC is to pay.   2)  
Please complete the following section as applicable:   a)   Bank deposited fees
into account number:                                                          
                       Total dollar amount deposited into this account: $
                                                                  b)   Bank
deposited fees into customer related :                                      
                                         Total dollar amount deposited into this
account: $                                                               .

FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED SEPTEMBER 28, 2007.

 



--------------------------------------------------------------------------------



 



DISBURSEMENT REQUEST AND AUTHORIZATION

          Loan No: 37956985-10000-   (Continued)   Page 2          

BORROWER:

          MIDWEST BANC HOLDINGS, INC.    
 
       
By:
  /s/ Daniel R. Kadolph
 
Daniel R. Kadolph, Executive VP/CFO of Midwest    
 
  Banc Holdings, Inc.    

LASER PRO Lending, Ver, 5.34.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved. -Wl L:\LPL\CFI\LPL\D20.FC TR-104298 PR-2

 



--------------------------------------------------------------------------------



 



*00037956985-10000-095509142007*
PROMISSORY NOTE

                                      Principal   Loan Date   Maturity   Loan No
  Call / Coll   Account   Officer   Initials
$75,000,000.00
  9-28-2007   9-28-2010   37956985-10001-   U100 / P0     00005106953      
06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&l Marshall & Ilsley Bank
 
  501 W. North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

          Principal Amount: $75,000,000.00   Initial Rate: 7.120%   Date of
Note: September 28, 2007          

PROMISE TO PAY. Midwest Banc Holdings, Inc. (“Borrower”) promises to pay to M&l
Marshall & llsley Bank (“Lender”), or order, in lawful money of the United
States of America, the principal amount of Seventy-five Million & 00/100 Dollars
($75,000,000.00), together with interest on the unpaid principal balance from
September 28, 2007, until paid in full.
PAYMENT. Borrower will pay this loan in one principal payment of $75,000,000.00
plus interest on September 28, 2010. This payment due on September 28, 2010,
will be for all principal and all accrued interest not yet paid. In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning November 1, 2007, with all subsequent interest
payments to be due on the same day of each month after that. Unless otherwise
agreed or required by applicable law, payments will be applied to Accrued
Interest, Principal and Late Charges. The annual interest rate for this Note is
computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the British
Bankers Association (BBA) LIBOR and reported by a major news service selected by
Lender (such as Reuters, Bloomberg or Moneyline Telerate). If BBA LIBOR for the
one month period is not provided or reported on the first day of a month
because, for example, it is a weekend or holiday or for another reason, the One
Month LIBOR Rate shall be established as of the preceding day on which a BBA
LIBOR rate is provided for the one month period and reported by the selected
news service (the “Index”). The Index is not necessarily the lowest rate charged
by Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notifying Borrower. Lender
will tell Borrower the current Index rate upon Borrower’s request. The interest
rate change will not occur more often than each first day of each calendar month
and will become effective without notice to the Borrower. If the Index becomes
unavailable during the term of the Note, the Lender may substitute a comparable
Index. Borrower understands that Lender may make loans based on other rates as
well. The interest rate to be applied to the unpaid principal balance during
this Note will be at a rate equal to the Index plus the Applicable Margin.
NOTICE: Under no circumstances will the interest rate on this Note be more than
the maximum rate allowed by applicable law.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: M&l
Marshall & llsley Bank, P.O. 3114 Milwaukee, Wl 53201-3114.
LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a
3.000 percentage point margin (“Default Rate Margin”). The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default. However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help,

 



--------------------------------------------------------------------------------



 



repossession or any other method, by any creditor of Borrower or by any
governmental agency against any collateral securing the loan. This includes a
garnishment of any of Borrower’s accounts, including deposit accounts, with
Lender. However, this Event of Default shall not apply if there is a good faith
dispute by Borrower as to the validity or reasonableness of the claim which is
the basis of the creditor or forfeiture proceeding and if Borrower gives Lender
written notice of the creditor or forfeiture proceeding and deposits with Lender
monies or a surety bond for the creditor or forfeiture proceeding, in an amount
determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note. In the event of a
death, Lender, at its option, may, but shall not be required to, permit the
guarantor’s estate to assume unconditionally the obligations arising under the
guaranty in a manner satisfactory to Lender, and, in doing so, cure any Event of
Default.
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity. Lender in good faith believes itself insecure.
LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Wisconsin without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Wisconsin.
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Milwaukee County, State of
Wisconsin.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.
ISDA. Obligations and Indebtedness includes, without limitation all obligations,
indebtedness and liabilities arising pursuant to or in connection with any
interest rate swap transaction, basis swap, forward rate transaction, interest
rate option or any similar transaction between the Borrower and Lender.
GRID PRICING. An exhibit, titled “Applicable Margin,” is attached to this Note
and by this reference is made a part of this Note just as if all the provisions,
terms and conditions of the Exhibit had been fully set forth in this Note.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. This Note benefits Lender and its successors and assigns,
and binds Borrower and Borrower’s heirs, successors, assigns, and
representatives. If any part of this Note cannot be enforced, this fact will not
affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:

          MIDWEST BANC HOLDINGS, INC.    
 
       
By:
  /s/ Daniel R. Kadolph    
 
        Daniel R. Kadolph, Executive VP/CFO of Midwest
Banc Holdings, Inc.    

 



--------------------------------------------------------------------------------



 



APPLICABLE MARGIN

                                      Principal   Loan Date   Maturity   Loan No
  Call / Coll   Account   Officer   Initials
$75,000,000.00
  9-28-2007   9-28-2010   37956985-10001-   U100 / P0     00005106953      
06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&l Marshall & Ilsley Bank
 
  501 W. North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

This APPLICABLE MARGIN is attached to and by this reference is made a part of
the Promissory Note, dated September 28, 2007, and executed in connection with a
loan or other financial accommodations between M&l MARSHALL & ILSLEY BANK and
Midwest Banc Holdings, Inc.
Initial pricing will be Libor + 140bp. Pricing will be subject to a
performance-based grid below:

     
Company is profitable for two consecutive quarters
  Libor + 155bp
 
   
ROA> .50% - 1.03% for two consecutive quarters
  Libor + 140bp
 
   
ROA> 1.04% for two consecutive quarters
  Libor + 125bp

 
*ROA to exclude restructuring charges associated with merger and acquisition
activity
THIS APPLICABLE MARGIN IS EXECUTED ON SEPTEMBER 28, 2007.
BORROWER:

          MIDWEST BANC HOLDINGS, INC.    
 
       
By:
  /s/ Daniel R. Kadolph    
 
        Daniel R. Kadolph, Executive VP/CFO of Midwest
Banc Holdings, Inc.    

LASER PRO Lending, Ver, 5.34.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved. -Wl L:\LPL\CFI\LPL\D20.FC TR-104298 PR-2(M)

 



--------------------------------------------------------------------------------



 



(BARCODE) [c18971c1897102.gif]
DISBURSEMENT REQUEST AND AUTHORIZATION

                                      Principal   Loan Date   Maturity   Loan No
  Call / Coll   Account   Officer   Initials
$75,000,000.00
  09-28-2007   09-28-2010   37956985-10001   U100 / PO     00005106953      
06564      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&l Marshall & Ilsley Bank
 
  501 W. North Avenue       Correspondent Banking
 
  Melrose Park, IL 60160       770 N. Water Street
 
          Milwaukee, Wl 53202

LOAN TYPE. This is a Variable Rate Nondisclosable Loan to a Corporation for
$75,000,000.00 due on September 28, 2010. The reference rate (British Bankers
Association (BBA) LIBOR and reported by a major news service selected by Lender
(such as Reuters, Bloomberg or Moneyline Telerate). If BBA LIBOR for the one
month period is not provided or reported on the first day of a month because,
for example, it is a weekend or holiday or for another reason, the One Month
LIBOR Rate shall be established as of the preceding day on which a BBA LIBOR
rate is provided for the one month period and reported by the selected news
service, currently 5.720%) is added to the margin of 1.400%, resulting in an
initial rate of 7.120.
PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:
o Personal, Family or Household Purposes or Personal Investment.
o Agricultural Purposes.
þ Business Purposes.
SPECIFIC PURPOSE. The specific purpose of this loan is: New term loan.
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $75,000,000.00 as follows:

         
Amount paid to Borrower directly:
  $ 75,000,000.00  
$75,000,000.00 Deposited to Account #
       
 
     
 
       
Note Principal:
  $ 75,000,000.00  

AUTOMATIC PAYMENTS. Borrower hereby authorizes Lender automatically to deduct
from Borrower’s Demand Deposit — Checking account, numbered
                    , the amount of any loan payment. If the funds in the
account are insufficient to cover any payment, Lender shall not be obligated to
advance funds to cover the payment. At any time and for any reason, Borrower or
Lender may voluntarily terminate Automatic Payments.
JOINT CREDIT INTENT. If the application was for joint credit, all persons
signing below confirm that their intent at time of application was to apply for
joint credit.
VOIDED CHECK. If automatic loan payment is to be made via ACH from another
lending institution, please attach a voided check to this form.
INSTRUCTIONS TO BANKER.

1)   Please put an “X” next to the fees listed above that RCC is to pay.   2)  
Please complete the following section as applicable:   a)   Bank deposited fees
into account number:                                      
                                           Total dollar amount deposited into
this account: $                                                                
  b)   Bank deposited fees into customer related :               
                                                                Total dollar
amount deposited into this account: $                                     
                          .

FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED SEPTEMBER 28, 2007.

 



--------------------------------------------------------------------------------



 



DISBURSEMENT REQUEST AND AUTHORIZATION

          Loan No: 37956985-10001-   (Continued)   Page 2          

BORROWER:

          MIDWEST BANC HOLDINGS, INC.    
 
       
By:
  /s/ Daniel R. Kadolph
 
Daniel R. Kadolph, Executive VP/CFO of Midwest    
 
  Banc Holdings, Inc.    

LASER PRO Lending, Ver, 5.34.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved. -Wl L:\LPL\CFI\LPL\D20.FC TR-104298 PR-2

 